Order, Supreme Court, Bronx County, entered on June 15, 1990, which, inter alia, granted the *165motion by defendant Getty Petroleum Corp., sued herein as Power Test ("Getty”), pursuant to CPLR 3212 for summary judgment dismissing the complaint as against Getty, unanimously affirmed, without costs.
Plaintiff commenced this negligence and breach of warranty action seeking to recover monetary damages for personal injuries he sustained as the result of an automobile accident on the Hutchinson River Parkway, White Plains, New York, on August 18, 1986, when the left rear wheel of the plaintiff’s automobile fell off the vehicle. Plaintiff alleged in his verified complaint that the lessees of a Power Test gasoline station located at 200 Westchester Avenue, Port Chester, New York, defendants Cassese Automotive, Inc. ("Cassese”) and its principal shareholder, Frank Cassese, performed negligent repair work on the plaintiff’s automobile a month prior to the accident and that the lessees were acting on behalf of defendant Getty, as landlord of that Power Test station.
Plaintiff failed to present any evidentiary facts showing that Getty exercised any control or supervision over the performance of the repair work on the plaintiff’s automobile (Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067). In the absence of such a factual showing, plaintiff’s principal-agency and vicarious liability theories of recovery as against defendant Getty are insufficient, as a matter of law, to defeat Getty’s motion for summary judgment (Indig v Finkelstein, 23 NY2d 728). Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.